Citation Nr: 0314441	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-11 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's stepdaughter, J.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1946 
and from June 1947 to June 1963.  The veteran died in 
November 1999.  The appellant is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That rating decision denied service 
connection for the cause of the veteran's death and denied 
eligibility for dependents' educational assistance under 38 
U.S.C. Chapter 35.  

In May 2001, the appellant appeared at a videoconference 
hearing before the undersigned Veterans Law Judge, and at the 
hearing testimony was taken from the veteran's stepdaughter 
only.

In July 2001, the Board remanded the case for additional 
development.  Subsequently, it was returned to the Board in 
May 2003.


FINDINGS OF FACT

1.  The veteran died in November 1999 at the age of 76; the 
medical evidence of record demonstrates that the veteran died 
from sepsis due to perforated diverticulitis.  

2.  The medical evidence does not establish that the 
veteran's service connected status post appendectomy either 
caused or contributed substantially or materially to cause 
his death; similarly, there is no medical evidence that 
sepsis or perforated diverticulitis were incurred in or 
aggravated by service.  

3.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Sepsis or perforated diverticulitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out in the Board's remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law, in part, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified in the May 
2000 statement of the case (SOC) of the laws and regulations 
pertaining to her claims.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claims, and the appellant has been 
adequately informed as to the type of evidence that would 
help substantiate her claims. 

In July 2001, the Board remanded the case for additional 
development.  The remand provided the appellant with the 
provisions of the VCAA.  An August 2001 letter informed her 
of the type of evidence necessary to substantiate her claims.  
It specified what evidence and information was necessary for 
her to submit.  Pursuant to the Board's remand, the appellant 
was asked to provide addresses for two physicians whose names 
the veteran's stepdaughter provided at the videoconference 
hearing.  The appellant did not provide this information.  
The Board notes that the duty to assist is not always a one-
way street and if she wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA records were obtained pursuant to the Board's remand.  
Subsequently, in September 2001, the appellant submitted a 
written statement waiving RO consideration of the obtained 
evidence.  She has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Cause of the Veteran's Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2002).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

The veteran died in November 1999, at the age of 76, in a 
private hospital.  The certificate of death listed the 
immediate cause as sepsis due to perforated diverticulitis.  
No autopsy was performed.

During his lifetime, the veteran was service connected for 
post-traumatic stress disorder, rated as 10 percent 
disabling, and status post appendectomy, rated as 
noncompensably disabling.  The veteran's service medical 
records did not show any treatments for sepsis or 
diverticulitis.  He underwent an appendectomy during service 
in August 1958.  The post-operative course was uneventful.  
His separation examination in June 1963 noted normal abdomen 
and viscera and anus and rectum examinations.

The appellant has contended that a symbiotic relationship 
existed between the veteran's service-connected status post 
appendectomy and his diverticulitis and/or sepsis.  

In February 1967, the veteran was hospitalized for a partial 
small bowel obstruction that was described as probably 
secondary to old adhesions.  In October 1976, he underwent a 
left inguinal herniorrhaphy, Bassini's repair.  In August 
1988, the veteran was treated for gall bladder problems.  In 
November 1994, irritable bowel syndrome was noted.  A VA 
general medical examination in May 1995 noted an appendectomy 
scar and hemorrhoids.  In June 1995, he was treated for 
hemorrhoids.  

In October 1999, the veteran was hospitalized with a two day 
history of abdominal pain, nausea, and vomiting, with 
associated diarrhea.  Abdominal series indicated a dilated 
colon with questionable obstruction in the splenic flexure.  
Surgery demonstrated a perforated diverticulum and abscess 
retroperitoneally, with extensive infection.  Following the 
surgery, the veteran remained hospitalized and died in 
November 1999.  The final diagnoses included perforated 
diverticulum, sepsis, severe chronic obstructive pulmonary 
disease, hypertension, atherosclerotic cardiovascular 
disease, diabetes mellitus, chronic anemia and acute renal 
failure.  

The medical evidence of record shows that the veteran died 
from sepsis related to perforated diverticulitis.  The 
medical evidence does not establish that the veteran's 
service connected status post appendectomy either caused or 
contributed substantially or materially to cause his death.  
No medical opinion of record attributes the fatal disorders 
to any residual of the veteran's appendectomy in service.  
Similarly, there is no medical evidence that sepsis or 
diverticulitis were present in service or related to service 
in any way.  The preponderance of the competent evidence is 
against the appellant's claim.

Although the appellant contends that the veteran's 
diverticulitis and sepsis were etiologically related to his 
service connected status post appendectomy, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Because the medical evidence of record does not support the 
appellant's contentions, and because her lay statements are 
not competent to establish the medical diagnosis or causation 
required to support the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The evidence is not 


in equipoise such that doubt could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the Board must deny the appellant's claim for 
service connection for the cause of the veteran's death.

Entitlement to Chapter 35 Survivors'/Dependents' Educational 
Assistance

Educational Assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a child or surviving spouse 
of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
3500 and 3501 (West 1991); 38 C.F.R. 3.807 (2001).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Survivors'/Dependents' Educational Assistance on this basis.  
At the time of the veteran's death in November 1999, the 
disability rating of his only compensably evaluated service 
connected disability, post-traumatic stress disorder, was 10 
percent.  Therefore, he was not in receipt of a total and 
permanent disability evaluation due to service-connected 
disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

